October 28, 2004

Mr. Barry A. Posner
Executive Vice President and
   General Counsel
MIM Corporation
100 Clearbrook Road
Elmsford, NY 10523

Re:     Employment Agreement

Dear Barry:

Reference is made to the Employment Agreement, dated as of March 1, 1999, by and
between MIM Corporation, a Delaware corporation, and yourself (as amended to
date, the "Employment Agreement"). This letter shall serve to further amend the
Agreement, effective as of the date hereof, on the following terms and
conditions:

           1.            Capitalized terms used herein and not defined herein
shall have the meanings given to those terms in the Agreement.

           2.             Section 5.2(a) of the Employment Agreement is hereby
amended to read in its entirety as follows:

           "For purposes of this Agreement, "Good Reason" shall mean the
existence of any one or more of the following conditions that shall continue for
more than 45 days following written notice thereof by the executive to the
Company: (i) the material reduction of the Executive's authority, duties and
responsibilities, or the assignment to the Executive of duties materially
inconsistent with the Executive's position or positions with the Company; (ii)
the Company's material and continuing breach of this Agreement; (iii) the
reduction of your then current annual salary rate, without your consent or (iv)
the relocation of Executive's principal location of employment more than 50
miles from Executive's current site without Executive's consent.

           3.            This letter also confirms our agreement that if the
Employment Agreement is not renewed by the Company (or any successor) upon
expiration of the Term, such non-renewal shall be deemed a termination of your
employment without cause. In such event you shall be entitled to receive the
termination benefits set forth in Section 5.2(b) of the Employment Agreement,
except that the period during which you shall be entitled to receive
continuation of your Annual Salary as set forth in Section 5.2(b)(ii) shall be
for a period of one (1) year from the date of termination.

           4.            Except as modified hereby, the Agreement shall remain
unmodified and in full force and effect

          5.           This letter amendment shall be construed in accordance
with, and its interpretation shall otherwise be governed by, the laws of the
State of New York, without giving effect to otherwise applicable principles of
conflicts of law.



--------------------------------------------------------------------------------

Kindly signify your agreement to the foregoing by signing below and forward an
executed copy to me for our files.

Sincerely,



MIM Corporation

By: /s/ Richard H. Friedman                                            
       Richard H. Friedman


Agreed and Accepted as of
the 28th day of October, 2004:



/s/ Barry A. Posner                                            
Barry A. Posner